COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Amado Yanez v. Daniela Ducasson

Appellate case number:   01-12-00173-CV

Trial court case number: 2009-80317

Trial court:             281st District Court of Harris County

     It is ordered that the motion for leave to file an amended motion for rehearing is
DENIED.

Judge’s signature: /s/ Laura Carter Higley____________________
                   Acting individually

Date: March 27, 2013